Case: 17-13663      Date Filed: 01/15/2020      Page: 1 of 18


                                                                                [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 17-13663
                              ________________________

                    D.C. Docket No. 8:16-cr-00269-SDM-TGW-2



UNITED STATES OF AMERICA,

                                                                     Plaintiff-Appellee

versus

RAMIRO MANCILLA-IBARRA,

                                                                    Defendant-Appellant

                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                    (January 15, 2020)

Before WILLIAM PRYOR and JILL PRYOR, Circuit Judges, and ROBRENO,*
District Judge.



         *
        Honorable Eduardo C. Robreno, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
              Case: 17-13663     Date Filed: 01/15/2020   Page: 2 of 18




WILLIAM PRYOR, Circuit Judge:

      Ramiro Mancilla-Ibarra appeals his conviction and 135-month sentence for

conspiring to distribute and possessing with intent to distribute 500 grams or more

of methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), 846. He argues the

district court erred by ruling that probable cause existed to arrest him when it

denied his motion to suppress the evidence seized from his arrest. Mancilla-Ibarra

also challenges the denial of a two-level reduction in his offense level. See United

States Sentencing Guidelines Manual § 2D1.1(b)(17) (Nov. 2016) (incorporating

by reference the safety-valve criteria from section 5C1.2(a)). Because the district

court did not err in either decision, we affirm.

                                 I. BACKGROUND
      Officers arrested Mancilla-Ibarra during a sting operation by the Drug

Enforcement Administration to catch the methamphetamine supplier of dealer-

turned-informant Ricky Fann. A confidential informant had confirmed to officers

that Fann sold methamphetamine. That informant stated that Fann’s source of

supply was a man named “Kouranos.” He also told officers that he had traveled

with Fann to Kouranos’s place of business in Georgia where he observed about 30

kilograms of methamphetamine. Officers set up a surveillance camera near Fann’s

home to monitor him, and the informant later made a controlled buy of



                                           2
             Case: 17-13663     Date Filed: 01/15/2020   Page: 3 of 18


methamphetamine from Fann. On May 15, 2016, officers observed a white Kia van

with Georgia tags at Fann’s house.

      Later that day, officers stopped Fann for running a stop sign. Fann

eventually admitted to selling methamphetamine and consented to a search of his

home. At his home, Fann voluntarily provided officers over $10,000 in drug

money. An initial search led to the discovery of pre-packaged, ready-for-

distribution methamphetamine in Fann’s ceiling. Fann told the officers that they

could find more methamphetamine hidden in his wall and showed the officers

where in the wall it was hidden. The officers recovered about three kilograms of

methamphetamine stored in larger cellophane-wrapped bundles from the wall.

      Fann explained that the drugs came from a source in Georgia named

“Benny,” who delivered drugs to his house in a white van “every four to five

days,” and Fann admitted that Benny had made a delivery earlier that day. He

explained that he communicated with Benny by text message and requested the

methamphetamine in “kilo quantities.” also identified one of his buyers and later

helped officers conduct a successful sting operation against the buyer.

      One week after searching Fann’s home, officers asked Fann to text “Benny”

to place an order. Fann ordered three kilograms to be “within the norm,” although

at some point he also told officers that he had never bought more than one

kilogram at a time from Benny. One minute after Fann texted Benny saying, “I


                                         3
             Case: 17-13663     Date Filed: 01/15/2020   Page: 4 of 18


need three my friend,” Benny responded, “Ok buddy,” and he later provided Fann

an estimated time of arrival for the following day. Benny kept Fann updated on his

progress by text message the next day, and an agent, impersonating Fann, informed

Benny that the gate at Fann’s home was open for Benny. Near the time suggested

in the text exchange, the white Kia van with Georgia plates approached Fann’s

home and pulled through the open gate on the side of the house. Officers

approached the van and arrested the driver, Mancilla-Ibarra, without a warrant.

      Within about five minutes of the arrest, officers brought a drug sniffing dog

to approach the van. The dog alerted, and a search of the vehicle uncovered three

kilograms of methamphetamine hidden in the rear speaker of the passenger door.

Officers also observed a cell phone in the car, and when they called “Benny” from

Fann’s phone, the cell phone from Mancilla-Ibarra’s car rang with Fann’s number

appearing on the screen. Mancilla-Ibarra admitted, after being advised of his rights,

see Miranda v. Arizona, 384 U.S. 436 (1966), that he used the white van to deliver

three kilograms of methamphetamine to Fann, that he received the

methamphetamine from an unidentified source of supply, and that he had

previously delivered methamphetamine to Fann’s residence.

      A grand jury indicted Mancilla-Ibarra on one count of conspiracy to

distribute and possess with intent to distribute 500 grams or more of

methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii) and 846, and one count


                                          4
              Case: 17-13663     Date Filed: 01/15/2020   Page: 5 of 18


of possessing 500 grams or more of methamphetamine with the intent to distribute,

id. § 841(a)(1), (b)(1)(A)(viii). Mancilla-Ibarra moved to suppress the evidence

seized as the fruit of an unlawful arrest. He argued that the officers lacked probable

cause to arrest him and attacked Fann’s reliability as an informant. The district

court ordered an evidentiary hearing and referred the matter to a magistrate judge.

      The government offered the testimony of a detective involved in the

investigation to support Fann’s credibility. The detective testified that Fann

consented to a search of his home; provided the officers with his drug money; told

the officers where to find additional drugs in his home; identified his supplier as

from Georgia, which was consistent with the original informant’s account and the

surveillance video of the white van with Georgia tags; helped officers set up a

successful sting with one of his customers; and provided the phone number for his

supplier and requested the supplier provide more methamphetamine. And the

detective testified that the white van with Georgia tags driven by Mancilla-Ibarra

appeared around the appointed time in response to Fann’s request. The government

also argued that, even if the information from Fann did not establish probable

cause to arrest Mancilla-Ibarra, the drug dog’s alert independently created probable

cause to search the van.

      The magistrate judge recommended that the district court deny Mancilla-

Ibarra’s motion to suppress because probable cause existed at the time of the arrest.


                                          5
              Case: 17-13663     Date Filed: 01/15/2020   Page: 6 of 18


The magistrate judge made no recommendation on the dog sniff issue. Mancilla-

Ibarra objected to the report and recommendation, but the district court overruled

the objections, adopted the report and recommendation, and denied the motion. At

a bench trial, the district court found Mancilla-Ibarra guilty of both counts of the

indictment.

      The presentence investigation report stated that officers uncovered three

kilograms of methamphetamine at Fann’s home and that Mancilla-Ibarra delivered

a kilogram of methamphetamine to Fann’s home on May 15. The report also stated

that Mancilla-Ibarra admitted to delivering methamphetamine to Fann only twice,

once on May 15 and once on the day of his arrest. Although the report flagged the

possibility of a two-level reduction based on Mancilla-Ibarra’s satisfaction of the

five safety-valve criteria, U.S.S.G §§ 2D1.1(b)(17), 5C1.2(a), it did not

recommend the reduction because the government asserted that Mancilla-Ibarra

failed to satisfy the fifth criteria by not being “forthcoming and complete in his

statements about the conspiracy.” The report calculated Mancilla-Ibarra’s total

offense level as 36, with a criminal history category of I. His recommended

guidelines range was 188 to 235 months of imprisonment, and his statutory

maximum sentence was life imprisonment.

      At his sentencing hearing, Mancilla-Ibarra objected to the refusal to

recommend a two-level reduction because he satisfied all of the safety-valve


                                           6
              Case: 17-13663     Date Filed: 01/15/2020   Page: 7 of 18


criteria, including the truthful disclosure requirement. U.S.S.G §§ 2D1.1(b)(17),

5C1.2(a). He asserted that he had answered all questions, provided details about

the persons he knew to be involved in the drug trafficking, and disclosed the

identity of a third person’s involvement just before the hearing even though the

government did not previously ask about this person. The government responded

that Mancilla-Ibarra did not fully cooperate because he refused to provide complete

information about one of two coconspirators mentioned at his first debriefing and

failed to admit to more than two drug deliveries to Fann despite evidence to the

contrary.

      The government’s first argument stems from Mancilla-Ibarra’s first post-

Miranda interview in which he identified two other coconspirators, Lefty and

Castillo. The interview was conducted in Spanish with a Spanish-speaking officer

translating. Mancilla-Ibarra allegedly told the officers that he did not want to

cooperate against one of these persons, although it is unclear from the record

which one. But he did provide a phone number for one of these persons whom

officers unsuccessfully tried to call. It is unclear which coconspirator’s number

Mancilla-Ibarra disclosed, although his counsel says it was Lefty’s number.

      To support its argument that Mancilla-Ibarra withheld information by

refusing to cooperate against a coconspirator, the government called an agent with

the Drug Enforcement Administration to testify. The agent acknowledged that he


                                          7
              Case: 17-13663      Date Filed: 01/15/2020   Page: 8 of 18


was not present at the first interview, that he did not speak Spanish, that it was

possible the alleged misinformation was due to a translation error, and that he had

not reviewed any transcripts, videos, or documents of the interview. His

knowledge was based solely on what another agent—he could not recall whom—

had stated about the interview.

      The government also argued that Mancilla-Ibarra was not entitled to a

reduction because he lied about the number of drug deliveries he made to Fann by

saying he only made deliveries on May 15 and the day of his arrest. The agent

testified on this point too, saying that Fann informed officers that Mancilla-Ibarra

delivered methamphetamine more than once before Mancilla-Ibarra’s arrest. He

additionally testified that the white van Mancilla-Ibarra drove was previously

tagged as a transport vehicle in the Drug Enforcement Administration’s system.

The government also contended that Fann’s statement, recorded in the presentence

investigation report, that Mancilla-Ibarra resupplied him with methamphetamine

every four to five days supported a finding that Mancilla-Ibarra made more than

these two deliveries. And the government pointed out that officers recovered three

kilograms of methamphetamine from Fann’s home on May 15 and that Fann stated

he never bought more than one kilogram from Mancilla-Ibarra at a time, which

suggested that at least two unadmitted deliveries occurred before that date.




                                           8
               Case: 17-13663    Date Filed: 01/15/2020    Page: 9 of 18


      After hearing the testimony, the district court expressed confusion and

uncertainty about the facts before rejecting the two-level reduction:

      [Mancilla-Ibarra has] debriefed, but he has not provided information
      with respect to at least one of these two people and there’s a plausible
      basis to—strike plausible. There’s a basis to conclude that he made
      more than the two trips that he’s willing to concede.

      I’m not sure about the status of the truth or the untruth of that. I think
      we’ve gone on as long as we can profitably on this matter, we’re now
      circling around and behind ourselves for the second or third time. I’m
      sorry I let it go on so long.

      I think it’s my responsibility—I don’t know what to think about the
      facts. I would say that the—initially the defendant made a prima facia
      showing that he cooperated, that the United States has created some
      doubt about that, particularly arising from the matters involving the co-
      defendant and the quantities of drugs discovered and his statements
      about the source of those drugs and the defendant’s limitations on his
      cooperation.
      You know, I think the evidence is in equipoise and that the defendant
      has not satisfied the requirements for safety valve. I don’t know what
      to think. It’s a muddled factual picture, as a matter of fact. So I am not
      persuaded that the safety valve should apply.

Nevertheless, the district court varied downward from the guidelines range and

sentenced Mancilla-Ibarra to concurrent terms of 135 months of imprisonment on

both counts.

                          II. STANDARD OF REVIEW

      A denial of a motion to suppress presents a mixed question of law and fact.

United States v. Holloway, 290 F.3d 1331, 1334 (11th Cir. 2002). We review

factual findings for clear error, and the application of the law de novo. Id. “In


                                           9
             Case: 17-13663      Date Filed: 01/15/2020   Page: 10 of 18


reviewing the district court’s ruling, this Court must construe the facts in the light

most favorable to the party prevailing below, which, in this case, is the

[g]overnment.” Id. We review the interpretation and application of the Guidelines

de novo and factual findings for clear error. United States v. Barrington, 648 F.3d
1178, 1194–95 (11th Cir. 2011).

                                 III. DISCUSSION

      We divide our discussion into two parts. First, we explain that probable

cause supported Mancilla-Ibarra’s arrest. Second, we explain that the district court

did not err by refusing to apply the two-level reduction because Mancilla-Ibarra

failed to satisfy his burden of proving his truthful disclosure.

           A. Probable Cause Supported the Arrest of Mancilla-Ibarra.

      The Fourth Amendment prohibits warrantless arrests absent probable cause.

United States v. Watson, 423 U.S. 411, 415–17 (1976). “Probable cause to arrest

exists when the totality of the facts and circumstances support a reasonable belief

that the suspect had committed or was committing a crime.” United States v.

Lindsey, 482 F.3d 1285, 1291 (11th Cir. 2007) (citation and internal quotation

marks omitted). “[I]n making a warrantless arrest an officer may rely upon

information received through an informant, rather than upon his direct

observations, so long as the informant’s statement is reasonably corroborated by




                                          10
             Case: 17-13663     Date Filed: 01/15/2020    Page: 11 of 18


other matters within the officer’s knowledge.” Illinois v. Gates, 462 U.S. 213, 242

(1983) (citation and internal quotation marks omitted).

      Whether a known informant’s tip is sufficient to satisfy probable cause

depends on the informant’s “veracity or reliability and his basis of knowledge.” Id.

at 233 (internal quotation marks omitted). “[A] deficiency in one [of these areas]

may be compensated for, in determining the overall reliability of a tip, by a strong

showing as to the other, or by some other indicia of reliability.” Id. So we review

whether the “totality of the circumstances” created probable cause. United States v.

Gonzalez, 969 F.2d 999, 1002 (11th Cir. 1992).

      The officers had probable cause to arrest Mancilla-Ibarra because Fann’s

information was veritable, reliable, and corroborated. Fann personally observed the

criminal activity and interacted with his supplier, so he had a clear basis to know

with whom he dealt and how to order more methamphetamine. See United States v.

Brundidge, 170 F.3d 1350, 1353 (11th Cir. 1999). Fann’s veracity and reliability

were supported by his consent to the officers’ search of his home, his voluntary

turning over of drug proceeds, his voluntary admission that the officers had missed

three kilograms of drugs hidden in his walls during the search, and his statement

(confirmed by video surveillance) that a white van with Georgia tags delivered his

drugs. See id. (“An explicit and detailed description of alleged wrongdoing, along

with a statement that the event was observed firsthand, entitles [the informant’s] tip


                                         11
             Case: 17-13663     Date Filed: 01/15/2020    Page: 12 of 18


to greater weight than might otherwise be the case.” (citation and internal quotation

marks omitted)). Before officers asked Fann to set up his supplier, officers asked

Fann to set up a sting with a buyer he identified. Although Mancilla-Ibarra

disagrees with describing the sting as a success because no arrest occurred,

“success” does not depend on whether the officers chose to make an arrest. The

record reflects that officers observed Fann make the sale and then recruited the

buyer to cooperate with law enforcement, which is itself a “success.” And the

success of that sting likewise supports Fann’s reliability and truthfulness. See id.

Moreover, that the response to Fann’s text to his supplier stating, “I need three my

friend,” was immediate and requested no further clarification supports his

reliability. And perhaps most significantly, the white van with Georgia tags

appeared on schedule following Fann’s text message requesting another delivery.

See id. (“[T]he level of detail meant that the [informant] was unlikely to lie,

because . . . [any] lies would likely be discovered in short order and favors falsely

curried would dissipate rapidly.” (citation and internal quotation marks omitted)).

      Fann’s information was also consistent with other information known to

officers. For example, Fann said his supplier came from Georgia and that this

supplier delivered drugs in a white van on May 15. Another confidential informant

confirmed that Fann worked with a supplier from Georgia, and officers observed a




                                          12
             Case: 17-13663     Date Filed: 01/15/2020    Page: 13 of 18


white van with Georgia tags at Fann’s home on May 15. Given the totality of the

circumstances, it was reasonable for officers to believe Fann reliable.

      Mancilla-Ibarra attempts to undercut Fann’s credibility by pointing out

Fann’s criminal history and identifying a discrepancy between the name provided

by the original informant for Fann’s supplier and the name provided by Fann.

Despite Mancilla-Ibarra’s argument to the contrary, “an informant’s criminality

does not in itself establish unreliability.” United States v. Taylor, 471 F.3d 832,

840 (7th Cir. 2006). And the name discrepancy is similarly not discrediting on its

own, as there are reasonable explanations for the different names. For example,

Kouranos could be the name of the ultimate source and Benny the mere go-

between.

      Finally, Mancilla-Ibarra stresses that it was unreasonable for the police to

believe Mancilla-Ibarra was the May 15 driver because, unlike him, the driver of

the white van photographed by officers that day had long hair. But the photo of the

May 15 driver does not clearly show whether the driver had long hair. And, even if

the May 15 driver had long hair, that fact would not discount the substantial

evidence recounted above that supported probable cause. Because probable cause

existed for the arrest, we affirm the denial of the motion to suppress.




                                          13
              Case: 17-13663     Date Filed: 01/15/2020     Page: 14 of 18


        B. The District Court Did Not Err in Refusing to Apply a Two-level
                          Reduction for Truthful Disclosure.

      Mancilla-Ibarra appeals the denial of a two-level reduction to his base

offense level because he failed to satisfy the safety-valve criteria. The “safety-

valve” provision of the Guidelines requires the district court to “impose a sentence

in accordance with the applicable guidelines without regard to any statutory

minimum” if the defendant satisfies five criteria. U.S.S.G. § 5C1.2(a); see also 18

U.S.C. § 3553(f). Similar in analysis but distinct in effect, the Guidelines also

provide for a two-level reduction to a defendant’s base offense level for certain

drug-trafficking offenses “[i]f the defendant meets the criteria set forth in . . .

subsection (a) of [section] 5C1.2.” U.S.S.G. § 2D1.1(b)(17).

      Imprecisely, the parties refer to this two-level reduction as applying the

safety valve. Mancilla-Ibarra is not entitled to safety-valve relief because his

guidelines range is not below the statutory minimum with or without the two-level

reduction under section 2D1.1(b)(17). But the government agrees that if Mancilla-

Ibarra had satisfied the safety-valve criteria under section 5C1.2(a), the district

court could have “reduced his offense level [by two] before varying downward and

imposing [the] sentence.” A defendant bears the burden to prove by a

preponderance of the evidence that he satisfies all five safety-valve factors. United

States v. Carillo-Ayala, 713 F.3d 82, 90 (11th Cir. 2013).



                                           14
              Case: 17-13663     Date Filed: 01/15/2020     Page: 15 of 18


      Only the fifth factor is in dispute here. Commonly referred to as the “tell-all”

provision, see United States v. Johnson, 375 F.3d 1300, 1302 (11th Cir. 2004)

(emphasis omitted) (citation omitted), the fifth factor requires truthful disclosure:

      [N]ot later than the time of the sentencing hearing, the defendant [must]
      truthfully provide[] to the [g]overnment all information and evidence
      the defendant has concerning the offense or offenses that were part of
      the same course of conduct or of a common scheme or plan, but the fact
      that the defendant has no relevant or useful other information to provide
      or that the [g]overnment is already aware of the information shall not
      preclude a determination by the court that the defendant has complied
      with this requirement.

U.S.S.G. § 5C1.2(a)(5).

      “[T]he defendant has an affirmative responsibility to truthfully disclose to

the government all information and evidence that he has about the offense and all

relevant conduct.” Johnson, 375 F.3d at 1302 (citation and internal quotation

marks omitted). To satisfy this factor, Mancilla-Ibarra needed “to come forward

and to supply truthfully to the government all the information that he possesses

about his involvement in the offense, including information relating to the

involvement of others and to the chain of the narcotics distribution.” United States

v. Cruz, 106 F.3d 1553, 1557 (11th Cir. 1997) (reviewing the withholding of the

safety valve where defendant was convicted of conspiracy to possess cocaine with

intent to distribute). “It is up to the defendant to persuade the district court that he

has ‘truthfully provided’ the required information and evidence to the

government.” United States v. Montanez, 82 F.3d 520, 523 (1st Cir. 1996) (citation

                                           15
              Case: 17-13663     Date Filed: 01/15/2020     Page: 16 of 18


omitted); see also United States v. Alvarado-Rivera, 412 F.3d 942, 947 (8th Cir.

2005) (en banc) (“Defendants have the burden to show affirmatively that they have

satisfied each requirement for the safety valve, including whether truthful

information and evidence have been given to the government.”); United States v.

Gambino, 106 F.3d 1105, 1110 (2d Cir. 1997) (“It follows that the burden should

fall on the defendant to prove to the court that he has provided the requisite

information if he is to receive the benefit of the statute.”).

      At the sentencing hearing, the government argued that Mancilla-Ibarra failed

to provide complete information about one of his coconspirators and that he lied

about the number of methamphetamine deliveries he made to Fann. To prove that

Mancilla-Ibarra did not provide complete information about a coconspirator, the

government offered an agent’s secondhand testimony. But the agent’s testimony

cannot be considered reliable because he had no personal knowledge, see Fed. R.

Evid. 602, about what occurred at Mancilla-Ibarra’s first interview. See United

States v. Bernardine, 73 F.3d 1078, 1082 n.4 (11th Cir. 1996) (citation and internal

quotation marks omitted). Although the government may not always be able to put

on the best or most knowledgeable witness, it must at least put on a knowledgeable

witness. A witness who instead provides an equivocal and uncorroborated account

of what he has been told by an unidentified person will not do. To be sure,

Mancilla-Ibarra bore the burden of proving entitlement to the offense-level


                                           16
              Case: 17-13663     Date Filed: 01/15/2020    Page: 17 of 18


reduction, but the government’s rebuttal evidence on this point was not reliable.

See United States v. Espinosa, 172 F.3d 795, 797 (11th Cir. 1999) (“The district

court erred in deferring to the [g]overnment; the responsibility for determining the

truthfulness of the information the defendant provided to the [g]overnment was the

court’s.”).

      Notwithstanding the agent’s unreliable testimony, Mancilla-Ibarra failed to

carry his burden of proving that he was truthful about the number of drug

deliveries he made to Fann. And it is blackletter law that where the trier of fact

remains uncertain, the party with the burden of proof loses. See Schaffer ex rel.

Schaffer v. Weast, 546 U.S. 49, 56 (2005) (explaining that the term “burden of

persuasion” means that the party with the burden “loses if the evidence is closely

balanced”); Beeman v. United States, 871 F.3d 1215, 1225 (11th Cir. 2017)

(“Where, as here, the evidence does not clearly explain what happened[,] the party

with the burden loses.” (citation and internal quotation marks omitted)); Dynamic

Drinkware, LLC v. Nat’l Graphics, Inc., 800 F.3d 1375, 1378–79 (Fed. Cir. 2015)

(“Failure to prove the matter as required by the applicable standard means that the

party with the burden of persuasion loses on that point—thus, if the fact trier of the

issue is left uncertain, the party with the burden loses.” (citation and internal

quotation marks omitted)); Lovell ex rel. Lovell v. Poway Unified Sch. Dist., 90
F.3d 367, 373 (9th Cir. 1996) (“In general, if the evidence is evenly balanced, such


                                           17
             Case: 17-13663     Date Filed: 01/15/2020   Page: 18 of 18


that a decision on the point cannot be made one way or the other, then the party

with the burden of persuasion loses.”); Cuppett v. Duckworth, 8 F.3d 1132, 1140

n.5 (7th Cir. 1993) (en banc) (“A party with the burden of persuasion loses if he

fails to meet that burden.”); 21B Charles Alan Wright & Kenneth W. Graham, Jr.,

Federal Practice and Procedure § 5122 (2d ed. 2019) (“[A]ll the jury needs to be

told is that if it cannot decide who should win, the party with the burden of

persuasion loses.”).

      Based on this record, we cannot say that the district court erred. The record

reflects that Fann said that Mancilla-Ibarra made more than two trips and that

Mancilla-Ibarra delivered methamphetamine every four or five days with no

delivery being for more than one kilogram; approximately three kilograms of

methamphetamine were recovered from Fann’s home on May 15; and the Drug

Enforcement Administration had tagged the white van Mancilla-Ibarra drove as a

transport vehicle. The recovery of three kilograms of methamphetamine from

Fann’s home on May 15 in combination with Fann’s statement that Mancilla-Ibarra

delivered only one kilogram per trip undermines Mancilla-Ibarra’s assertion that he

made only two trips. We affirm the denial of the two-level reduction on this basis.

                                IV. CONCLUSION

      We AFFIRM Mancilla-Ibarra’s conviction and sentence.




                                         18